RESPONSE TO APPLICANT’S AMENDMENT
1.  The present application is being examined under the pre-AIA  first to invent provisions. 
 
2.  Applicant's amendment, filed 02/08/2021, is acknowledged.
      
3.  Claims 1, 19, 22-23, 30, 38, 45 and 47-53 are pending.

4.  Claims 1, 23, 30 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 19, 22, , 45 and 47-53 are under examination as they read on a method of monitoring a chronic administration regimen for treating pathological inflammation in a subject, wherein the pathological inflammation is modulated by an alpha-4 integrin , the method comprising detecting levels of brain lesions using an imaging technique.

6. The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tubridy et al (Neurology. 1999 Aug 11; 53(3):466-72), as is evidenced by the specification on page 24, 1¶ is hereby withdrawn in view of Applicant argument that the prior art a short term treatment regimen with only two infusions is not a chronic administration regiment as required by the claims..

7.  Applicant’s IDS, filed 02/08/2021, is acknowledged.   

8.  In view of the amendment filed on 02/08/2021, only the following rejections are remained.	


9.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

 
s 19, 22, 45, 47-48, 50-53 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tubridy et al (Neurology. 1999 Aug 11; 53(3):466-72) for the same reason set forth in the previous Office Action, mailed 10/08/2020.

Tubridy et al teach a method to determine the effect of humanized monoclonal antibody against α4 integrin (reactive with α4β1 integrin or very-late antigen-4) on MRI (i.e., imaging technique) lesion activity in MS (i.e., multiple sclerosis, pathological inflammation).  Tubridy et al 72 similar patients were then evaluated in a randomized, double-blind, placebo-controlled trial to determine the effects of Natalizumab on MRI lesion activity. Each subject received two intravenous infusions of 3 mg/kg (page 467, left col., 3rd ¶ and page 471, right col., 2nd ¶) of anti-α4 antibody (natalaizumab; Antegren) or placebo 4 weeks apart and was then followed for 24 weeks (6 months, by definition chronic  administration regimen) with serial MRI and clinical assessments. The treated group exhibited significantly fewer new enhancing lesions than did the placebo group over the first 12 weeks (3 months). No significant difference was seen between the two groups in the second 12 weeks of the study. The number of acute exacerbations was not different between the two groups during the first 12 weeks but was higher in the treatment group in the second 12 weeks (p = 0.005). Tubridy et al concluded that short-term treatment with Antegren results in a significant reduction in number of new active lesions on MRI (abstract).  Tubridy et al teach that the MRI protocol includes using gadolinium-DTAP in the detection of the brain lesions (see page 467, under MRI protocol).

Tubridy et al teach that to obtain adequate serum concentrations of Antegren between monthly infusions, and to maintain suppression of MRI activity, a higher dose of Antegren administered chronically will need to be evaluated in future studies (page 471, right col., 2nd ¶).  Further studies are needed to determine more accurately the magnitude and duration of the effect of Antegren on MRI. These could use the design recently suggested by a US MS Society Task Force, i.e., to show a >50% reduction in new MRI activity over 6 months of monthly MRI, in a parallel groups, placebo-controlled design (page 471, 3rd ¶).

The 6 months administration of natalizumab is considered chronic dosage administration as evidenced by claim 44 and the specification on page 24, 1¶ discloses that the chronic treatment regimen of the present invention provides anti-alpha-4 integrin agent at a level that will maintain sufficient receptor saturation to suppress pathological inflammation in a patient in need of such. The methods of the invention entail administration5 once per every two weeks or once a month to once 'every two months, with repeated dosing taking place over a period of at least six months, and more preferably for a year or longer. 

The reference teachings differ from the claimed invention only in the recitation of a chronic dose regiment comprises chronic administration of the agent for period of at least twelve months in claim 45.

However, Tubridy et al teach that in a short-term study such as this, it is unrealistic to expect a significant change in disability or disease progression, and, indeed, although there was a statistically significant difference in EDSS scores between groups at week 12 (i.e., 3 months), this was not the case at week 24 (i.e., 6 months). Furthermore, the relatively modest correlation  longer term trial (page 471, 2nd  ¶).

Tubridy et al teach that to obtain adequate serum concentrations of Antegren between monthly infusions, and to maintain suppression of MRI activity, a higher dose of Antegren administered chronically will need to be evaluated in future studies (page 471, right col., 2nd ¶).  Further studies are needed to determine more accurately the magnitude and duration of the effect of Antegren on MRI. These could use the design recently suggested by a US MS Society Task Force, i.e., to show a >50% reduction in new MRI activity over 6 months of monthly MRI, in a parallel groups, placebo-controlled design (page 471, 3rd ¶).

Those skilled in the art at the time the invention was made would have been motivated to determine the effect of natalizumab / Antegren administered chronically on MRI  lesion activity in multiple sclerosis including chronic administration for period of at least twelve months to detect natalizumab chronic administration suppression of brain lesions of using MRI.
 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments, filed 02/08/2021, have been fully considered, but have not been found convincing.
Applicant argues that the deficiencies in Tubridy et al. have been identified, outlined and argued supra. The Examiner further relies upon this sole, deficient reference to establish a rejection that the present claims are allegedly obvious. Yet, the noted deficiencies in the reference are not self-correcting. Moreover, the authors actually teach away from the presently claimed chronic administration regimen by warning of the potential development of anti-drug and even anti-idiotype antibodies (page 470, left column); and explaining that such anti-idiotype antibodies could lead to a loss of efficacy (page 471, right column). In this regard, Tubridy et al. explicitly state that “it is not known how many times Antegrin [natalizumab] can be given.” Id. (emphasis added) Without even knowing how many times the anti-alpha-4 antibody can be administered, Tubridy et al. clearly does not and cannot provide an enabling disclosure of the chronic administration regimen recited in the present claims. In any event, in view of all of the foregoing statements it is and should be indisputable that Tubridy et al. does not disclose chronic administration of an agent to inhibit alpha-4 integrin for chronic reduction of pathological inflammation, and in fact teaches away from chronic administration, and therefore cannot teach or suggest a method for monitoring same.

However Obviousness does not require absolute predictability but only the reasonable expectation of success. See In re Merck and Company Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988). MPEP 2143.02. Kubin stated that, "[r]esponding to concerns about uncertainty in the prior art influencing the purported success of the claimed combination, this court [in O 'Farrell] stated: '[o]bviousness does not require absolute predictability of success.., all that is required is a reasonable expectation of success."' In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009) (citing In re O'Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)). Applicants have not established, with sufficient evidence, that the combination would have been unreasonable. 
However, the limitations argued by Applicant, did not discourage Tubridy et al from suggesting a higher doses of Antegren administered chronically will need to evaluated in future studies to maintain suppression of MRI activity (see page 471, right col., 2nd ¶).  Further studies are needed to determine more accurately the magnitude and duration fo the effect of Antegren on MRI.   These could use the design recently suggested by a US MS society Task Force, i.e., to show a > 50% reduction in new MRI activity over 6 months of montly MRI, in a parallel groups, placebo-controlled design (page 471, last ¶). 
These are merely attorney argument, unsupported by evidence of how those of skill in the art would have considered the efficacy and efficiency of chronically administrating to the patient natalizuamb for a period of at least six month . See Meitznerv. Mindick, 549 F.2d 775,782 (CCPA 1977)  ("Argument of counsel cannot take the place of evidence lacking in the record."). Applicants do not explain why one skilled in the art reading the relied upon references would have been have discouraged from chronically administering to the patient natalizumab when the prior art of Tubridy et al explicitly suggest to maintain suppression of MRI activity, a higher dose of Antegren administered chronically will need to be evaluated in future studies (page 471, right col., 2nd ¶).  Further studies are needed to determine more accurately the magnitude and duration of the effect of Antegren on MRI. These could use the design recently suggested by a US MS Society Task Force, i.e., to show a >50% reduction in new MRI activity over 6 months of monthly MRI, in a parallel groups, placebo-controlled design (page 471, 3rd ¶).
Tubridy et al provides proof-of-concept by showing that humanized anti-α4β1 integrin, natalizumab/Antegren is well tolerated and reduced the number of active (new, enlarging, or enhancing) MRI lesions in 72 patients with relapsing and secondary progressive MS for the first 12 weeks after initiating therapy.  Tubridy teachings suggested natalizumab have a meaningful therapeutic effect in MS patients.   Clearly, Tubridy suggested that further studies will be needed to determine whether tested in a larger, longer term trial treatment with natalizumab has clinically meaningful benefits meaningful benefits corresponding to the MRI effects. 

Applicant also argues that with respect to amended claim 49 in particular, Tubridy et al. disclose a conventional weigh-based dosing strategy at 3 mg/kg, which given their reported mean weight of 65.6 kg correlates with an average dose of 197 mg per patient. In contrast, the method of claim 49 recites a fixed, non-weight based dose of 300 mg for every patient, an approach which is clearly counterintuitive to the well-established conventional thinking at the time since, as evidenced by Tubridy et al., monoclonal antibody therapeutics such as natalizumab were generally considered suitable for weight-based dosage regimens, not fixed-dose regimens, prior to the present application’s filing date. See, e.g. Wang D.D. et al.. Journal of Clinical Pharmacology, 2009, 49, 1012-1024 (“In mAh development, especially for first-in-human (FIH) trials, the current thinking is that body size-based dosing should provide more consistent exposure across patients and is therefore recommended.”) Tubridy et al. do not in any way contemplate or suggest such a method, and accordingly the invention as presently claimed is also patentable for this additional reason. Indeed, as noted above Tubridy et al. explicitly discourages long-term treatment due to a lack of success in short-term anti-integrin treatment and safety concerns (anti-drug reactions), and as such there can be no reasonable expectation derived from this reference that a fixed chronic dose of 300 mg would provide any benefit. To the contrary, the skilled person would expect that treating every patient with the same fixed dose might instead exacerbate the noted safety concerns.


However, it is noted that in view the amendment to claim 49, the rejection is no longer includes claim 49.


11.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 

12.  Claims 19, 22, 45, 47-53 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12  of U.S. Patent No. 9493567. Although the claims at issue are not identical, they are not patentably distinct from each other because the `567 patent claims methods of treating a patient with an inflammatory or autoimmune disease comprising the steps of: initiating treatment of the patient tested in step (a) by administering natalizumab to the patient in the event the sample is negative for anti-JCV antibodies; (d) further administering natalizumab to the patient in the absence of indicators of PML or discontinuing natalizumab treatment in the presence of indicators of PML, wherein the radiologic symptoms comprise lesions detected by a Gd-enhanced magnetic resonance imaging scan, wherein the disease is multiple sclerosis, wherein the multiple sclerosis is selected from relapsing remitting, secondary progressive, primary progressive, and chronic progressive multiple sclerosis.  The examined claims would be would be obvious over, a claim in a conflicting `567 patent.  Also the specification of `567 patent teaches that the a standard dose of 300 mg natalizumab diluted with 100 ml 0.9% sodium chloride is injected intravenously once every four weeks (under Methods of Treatment).  Both MS patients received natalizumab for over two years (Evaluation of PML Cases).

Applicant’s arguments, filed 02/08/2021, have been fully considered, but have not been found convincing.

Applicant request that the rejection be held in abeyance until the time allowable subject matter has been identified in the present application.   It is noted that the `567 patent claims the use of the same product in the same method for the same subject population  using same imaging technique.  The instant claims recited “comprising” which would open up the claims to additional method steps.
 
13.  Claims 19, 22, 45, 47-53 stand are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19  of U.S. Patent No. 10233245. Although the claims at issue are not identical, they are not patentably distinct from each other because the `245 patent claims methods of using natalizumab to treat a patient with an inflammatory or autoimmune disease, the method comprising: (a) testing the patient for the presence of anti-JC virus (JCV) antibodies by a method consisting of determining a presence or absence of anti-JCV antibodies in serum or plasma of a blood sample of a patient; (b) identifying the patient as having serum or plasma that is negative for anti-JCV antibodies; and (c) initiating natalizumab treatment of the patient having serum or plasma that is negative for anti-JCV antibodies, wherein the testing of (a) improves the safety of the natalizumab treatment, wherein the indicators of PML comprise new or worsening radiological symptoms, wherein the radiologic symptoms comprise lesions detected by a Gd-enhanced magnetic resonance imaging scan, wherein the inflammatory or autoimmune disease is multiple sclerosis, wherein the multiple sclerosis is selected from relapsing remitting, secondary progressive, primary progressive, and chronic progressive multiple sclerosis.  The examined claims would be would be obvious over, a claim in a conflicting `567 patent. Also the specification of `567 patent teaches that the a standard dose of 300 mg natalizumab diluted with 100 ml 0.9% sodium chloride is injected intravenously once every four weeks (under Methods of Treatment).  Both MS patients received natalizumab for over two years (Evaluation of PML Cases).


Applicant’s arguments, filed 02/08/2021, have been fully considered, but have not been found convincing.

Applicant request that the rejection be held in abeyance until the time allowable subject matter has been identified in the present application.   It is noted that the `567 patent claims the use of the same product in the same method for the same subject population  using same imaging technique.  The instant claims recited “comprising” which would open up the claims to additional method steps.

 
14.  No claim is allowed.


15.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 

February 25, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644